Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: James F. Arneson President 360.459.1100 Venture Financial Group Announces 2006 Record Earnings And Asset Growth FOURTH QUARTER & ANNUAL HIGHLIGHTS Quarterly Return on Average Equity 14.66% Assets, Loans, & Deposits at record levels due to significant growth 2006 Earnings Per Share up 17.8% over 2005 Record quarterly and annual earnings Loan portfolio quality remains solid Olympia, Wash., January 24, 2007  Venture Financial Group, Inc. (Venture or the Company), parent company of Venture Bank ( www.venture-bank.com ) today announced for the fourth quarter ended December 31, 2006, net income of $3.1 million, an increase of 14.8% or $400,000 as compared to $2.7 million for the fourth quarter of 2005. For the twelve months ending December 31, 2006 net income was $11.1 million, which was an increase of 23.3% over the net income for the twelve months ended December 31, 2005 of $9.0 million. Excluding one time gains in previous years, this represents the highest quarterly and annual net income figures in company history. Diluted earnings per share grew 17.8% for the twelve months ended December 31, 2006 as compared to the prior year. The fourth quarter return on average equity improved to 14.66% in 2006 from 13.77% in 2005. The year-to-date return on average equity at December 31, 2006 was 14.05% compared to 14.87% at December 31, 2005. At December 31, 2006, total assets were $978.1 million which was an increase of 29.9% or $225.3 million over the December 31, 2005 total assets of $752.8 million. It has been a record breaking year for Venture Financial Group, Inc. and highlights the strength of our business, said Ken F. Parsons, Sr., Venture Financial Group Chairman and CEO. Total loans at December 31, 2006 were $716.1 million which was an increase of 18.9% or $113.8 million from the $602.3 million at December 31, 2005. Much of this increase has been real estate construction related, said Jim Arneson, President and CEO of Venture Bank. We are continually monitoring real estate activity in the Northwest and have not yet seen the weakness exhibited in other parts of the country. Total deposits were $771.3 million at December 31, 2006 which was an increase of $257.3 million or 50.1% from the $514.0 million in total deposits at December 31, 2005. We saw significant success in raising deposits this year as the Venture Bank brand is becoming more widely known in western Washington, said Arneson. The quality of the Companys assets remains strong. Nonperforming assets as a percentage of total assets were successfully decreased to 0.07% at December 31, 2006 from 0.36% at December 31, 2005. Operating Results Net Interest Income Net interest income for the fourth quarter of 2006 increased 16.9% to $9.7 million, from $8.3 million for the fourth quarter of 2005. The net interest margin at December 31, 2006 was 4.41% and at December 31, 2005 was 4.93% . The narrowing of the net interest margin is due primarily to a change in the mix of assets and liabilities on the balance sheet. The tactical change in the asset and liability mix provides more liquidity and adds assets that require less overhead cost. A portion of the liabilities were shifted to deposits from borrowings. The interest rate environment that includes a relatively flat to inverted treasury yield curve creates a challenging environment for stabilizing the margin. Net interest income for the twelve months ending December 31, 2006, increased by 26.1% or $7.4 million from $28.4 to $35.8 million compared to the same period in 2005. Non Interest Income Non-interest income for the fourth quarter of 2006 was $2.2 million which is an increase of $200,000 compared to the fourth quarter of 2005. The major components of non-interest income include saleable mortgage loan fee income, service charge income, and other income. Residential mortgage volume remained strong, providing fee income of $426,000 for the fourth quarter of 2006 as compared to $404,000 for the fourth quarter of 2005. Service charge income of $984,000 for the fourth quarter of 2006 compares to $1,006,000 for the fourth quarter 2005. Other non-interest income for the fourth quarter of 2006 was $769,000 compared to $567,000 for the fourth quarter of 2005. Non-interest income for the twelve months ending December 31, 2006 was $8.7 million, an increase of 6.1% or $500,000 compared to the same period in 2005. Non Interest Expense Total non-interest expense increased 9.7% or $600,000 for the three months ended December 31, 2006 compared to the three months ended December 31, 2005. Salaries and benefits increased during the period while occupancy and equipment and other expense both decreased. Non-interest expense for the twelve months ended December 31, 2006 was $26.7 million, an increase of 17.1% or $3.9 million compared to $22.8 million for the same period in 2005. The increases are primarily attributed to the costs associated with the purchase of Redmond National Bank and the opening of our Lakewood financial center, both in late 2005. Nonperforming Loans Nonperforming loans as a percentage of total loans decreased 27 basis points from December 31, 2005 to December 31, 2006. The Companys portfolio quality finished at an all time high with non-accruals at just $690,000, or 0.10% of the portfolio, compared to $2.2 million, or 0.37% of the portfolio on December 31, 2005. Foreclosed properties at December 31, 2006 totaled just $34,000, compared to $474,000 one year ago. About Venture Financial Group Venture Financial Group, through its wholly owned subsidiary Venture Bank, has 17 offices in four western Washington counties and offers a full spectrum of financial services including commercial, construction, residential and consumer lending, deposit products and other banking services. Further information about Venture Bank may be found at www.venture-bank.com. VENTURE FINANCIAL GROUP CONSOLIDATED BALANCE SHEET (Dollars in thousands, except per share amounts; unaudited) December 31, December 31, 2006 2005 Assets Cash and due from banks $ 16,676 $ 16,791 Interest bearing deposits in banks 1,078 1,308 Federal funds sold 6,790 6,230 Securities available for sale, at fair value 163,129 61,593 FHLB and TIB Stock, at cost 4,590 4,490 Loans held for sale 4,642 5,699 Loans 711,453 596,636 Allowance for credit losses (8,917 ) (8,434 ) N et loans Premises and equipment 28,716 19,034 Foreclosed real estate 34 474 Accrued interest receivable 4,394 3,117 Cash value of life insurance 17,540 16,655 Intangible assets 25,874 26,508 Other assets 2,109 2,692 Total assets $ $ Liabilities Deposits: Demand $ 100,788 $ 99,161 Savings and interest bearing demand 327,381 189,419 Time deposits 343,081 225,448 Total deposits Repurchase agreements 33,541 33,309 Short term borrowing 33,529 68,489 Long term debt 42,682 52,682 Accrued interest payable 1,783 1,288 Other liabilities 10,279 6,843 Total liabilities Stockholders Equity Common stock, (no par value); 10,000,000 shares authorized, 35,411 36,905 shares issued and outstanding: December 2006  7,186,349 December 2005  7,218,152 Retained earnings 49,989 40,879 Accumulated other comprehensive income 278 (1,033 ) Advances to employee retirement plan (634 ) (493 ) Unearned employee stock awards 0 (104 ) Total stockholders equity Total liabilities and stockholders equity $ $ Other Data Nonperforming assets to total assets 0.07 % 0.36 % Nonperforming loans to total loans 0.10 % 0.37 % Allowance for credit losses to loans 1.25 % 1.41 % Allowance for credit losses to nonperforming loans 1,290.45 % 378.72 % Equity to Assets 8.69 % 10.12 % Net interest margin 4.41 % 4.93 % VENTURE FINANCIAL GROUP CONSOLIDATED STATEMENT OF INCOME (Dollars in thousands, except per share amounts; unaudited) Three months ended Twelve months ended December 31 December 31 2006 2005 2006 2005 Interest Income Loans $ 16,211 $ 11,938 57,717 $ 38,043 Federal funds sold and deposits in banks 58 55 282 350 Investments 2,063 690 6,672 2,986 Total interest income Interest Expense Deposits 6,944 2,820 21,373 7,592 Fed funds purchased 1 11 175 35 Repurchase agreements 445 292 1,675 1,084 Other 1,200 1,224 5,632 4,221 Total interest expense Net interest income Provision for credit losses 39 Net interest income after provision for credit losses Non-interest income Service charges on deposit accounts 984 1,006 3,953 3,569 Origination fees on mortgage loans sold 426 404 1,809 1,634 Other operating income 769 567 2,904 3,007 Total non-interest income Non-interest expense Salaries and employee benefits 3,834 2,954 14,985 12,093 Occupancy and equipment 991 1,065 4,072 3,754 Other expense 1,996 2,229 7,611 6,953 Total non-interest expense Operating income before income taxes Provision for income taxes 1,627 1,367 5,670 4,076 Net income $ Earnings per Share Data Basic earnings per share $ Diluted earnings per share $ Dividends declared per share $ 0.075 $ 0.07 $ 0.29 $ 0.28 Weighted average number of common shares 7,139,757 7,182,421 7,172,290 6,769,481 Weighted average number of common shares, Including dilutive stock options 7,240,190 7,391,983 7,295,569 6,979,043 Performance Ratios Return on average assets (annualized) 1.25 % 1.44 % 1.25 % 1.46 % Return on average equity (annualized) 14.66 % 13.77 % 14.05 % 14.87 %
